Exhibit 10.25

SEPARATION AGREEMENT AND RELEASE

This Separation Agreement and Release (the “Agreement”) is made effective as of
the Effective Date (defined below), by and between Lisa R. Ricciardi
(“Executive”) and ContraFect Corporation, a Delaware corporation (the
“Company”).

WHEREAS, Executive’s employment with the Company ended on December 31, 2017 (the
“Separation Date”); and

WHEREAS, in connection with Executive’s separation, Executive and the Company
desire to enter into this Agreement upon the terms set forth herein.

NOW, THEREFORE, in exchange for the good and valuable consideration set forth
herein, the adequacy of which is specifically acknowledged, Executive and the
Company (collectively referred to as the “parties” or individually as a “party”)
hereby agree as follows:

1. Termination. Effective as of the Separation Date, Executive’s employment with
the Company terminated and Executive ceased to serve in or hold any employee or
officer role or any other position with the Company or any of its affiliates
(except for the consulting relationship described in Section 2 and except that
Executive did not cease to serve as a member of the Company’s Board of Directors
(the “Board”)) and Executive ceased to exercise or convey any authority (actual,
apparent or otherwise) on behalf of the Company or any of its affiliates. During
the Severance Period (as defined below), Executive will not be compensated for
Executive’s Board service and Executive hereby waives any entitlement to such
compensation during the Severance Period that Executive may have under the
Company’s non-employee director compensation policies or practices as in effect
from time to time.

2. Consulting. From the Separation Date through March 31, 2018 (the “Transition
Period”), Executive will remain reasonably available to answer questions and
provide such other transitional consulting services relating to Executive’s
areas of expertise and work experience as are reasonably requested from time to
time by the Company. Executive acknowledges and agrees that Executive will not
be entitled to compensation for providing such consulting services other than
the payments and benefits expressly set forth herein during the Transition
Period. Following the Transition Period and for the remainder of the Severance
Period, Executive may provide such consulting services at an hourly rate of
$250. For the avoidance of doubt, the parties intend for Executive to incur a
“separation from service” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), as of the Separation Date and,
accordingly, the level of services Executive provides following the Separation
Date will in all events be less than 20% of the average level of bona fide
services performed by Executive for the Company and its subsidiaries as an
employee prior to the Separation Date.

3. Payments.

(a) To the extent unpaid, the Company will promptly pay Executive all base
salary earned during the payroll period in which the Separation Date occurred
and will also reimburse any business expenses incurred by Executive prior to the
Separation Date that are reimbursable under the Company’s expense reimbursement
policy, including reimbursements that will be incurred for any conferences
booked prior to the Separation Date that will occur during the Severance Period.



--------------------------------------------------------------------------------

(b) Subject to Executive’s continued compliance with this Agreement and the
Confidentiality Agreement (as defined below):

(i) The Company will pay Executive an amount in cash equal to $690,000, payable
in substantially equal installments in accordance with the Company’s ordinary
payroll practices over the eighteen months following the Separation Date (the
“Severance Period”), provided, however, that no payments will be made prior to
the later of the first payroll payment date that occurs (i) at least five days
following the Effective Date or (ii) in 2018 (the “First Payroll Date”), and any
amounts otherwise payable prior to the First Payroll Date will be paid in a lump
sum to Executive on the First Payroll Date without interest thereon.

(ii) Executive acknowledges that Executive has no target bonus for 2017 and is
not entitled to receive any severance in respect of Executive’s target bonus.

(iii) If Executive timely elects to receive continued medical, dental or vision
coverage under the Company’s group healthcare plans pursuant to the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), the Company
will pay the entire COBRA premiums under such plans for Executive and
Executive’s dependents who were covered under such plans as of the Separation
Date during the period commencing on the Separation Date and ending upon the
earliest of (x) the date that is eighteen (18) months after the Separation Date,
(y) the date that Executive becomes no longer eligible for COBRA and (z) the
date Executive becomes eligible to receive comparable coverage from a subsequent
employer (and Executive agrees to promptly notify the Company of such
eligibility if the same occurs during the COBRA payment period). Notwithstanding
the foregoing, if the Company determines that it cannot provide the foregoing
benefit without potentially violating applicable law (including, without
limitation, Section 2716 of the Public Health Service Act) or incurring an
excise tax, the Company shall in lieu thereof provide to Executive a taxable
monthly payment in an amount equal to the monthly COBRA premium that Executive
would be required to pay to continue Executive’s and Executive’s covered
dependent’s group health coverage in effect on the Separation Date (which amount
shall be based on the premium for the first month of COBRA coverage), which
payments shall commence in the month following the month in which the Company
makes such determination and shall end on the earlier of (A) the date that is
eighteen (18) months after the Separation Date, (B) the date that Executive
becomes no longer eligible for COBRA and (C) the date Executive becomes eligible
to receive healthcare coverage from a subsequent employer (and Executive agrees
to promptly notify the Company of such eligibility if the same occurs during the
COBRA payment period), subject to any delay that may be required under
Section 409A of the Code.

4. Vesting of Options. Exhibit A to this Agreement sets forth a complete list of
all outstanding Company stock options held by Executive (the “Options”).
Effective as of the Separation Date, each Option shall vest in full. In
addition, subject to earlier termination in connection with a corporate
transaction (to the extent provided in the documents governing the Options),
Executive shall be entitled to exercise the Option until (and including) the day
prior to the second anniversary of the Separation Date. Executive acknowledges
that any Option intended to qualify as an “incentive stock option” under
Section 422 of the Code may cease to so qualify as of the Effective Date. Except
as otherwise set forth in this Section 4, the Options shall continue in effect
subject to their terms.

 

- 2 -



--------------------------------------------------------------------------------

5. General Release and Waiver.

(a) Release of Claims. Executive agrees that, other than with respect to the
Retained Claims (as defined below), the foregoing consideration represents
settlement in full of all outstanding obligations owed to Executive by the
Company, any of its direct or indirect subsidiaries and affiliates, and any of
their current and former officers, directors, equity holders, managers,
employees, agents, investors, attorneys, shareholders, administrators,
affiliates, benefit plans, plan administrators, insurers, trustees, divisions,
and subsidiaries and predecessor and successor corporations and assigns
(collectively, the “Releasees”). Executive, on Executive’s own behalf and on
behalf of Executive’s heirs, family members, executors, agents, successors and
assigns, other than with respect to the Retained Claims, hereby and forever
releases the Releasees from, and agrees not to sue concerning, or in any manner
to institute, prosecute, or pursue, any claim, complaint, charge, duty,
obligation, or cause of action relating to any matters of any kind, whether
presently known or unknown, suspected or unsuspected, that Executive may possess
against any of the Releasees arising from any omissions, acts, facts, or damages
that have occurred up to and through the date Executive executes this Agreement,
including, without limitation:

(i) any and all claims relating to or arising from Executive’s employment or
service relationship with the Company or any of its direct or indirect
subsidiaries or affiliates and the termination of that relationship;

(ii) any and all claims relating to, or arising from, Executive’s right to
purchase, or actual purchase of any shares of stock or other equity interests of
the Company or any of its affiliates, including, without limitation, any claims
for fraud, misrepresentation, breach of fiduciary duty, breach of duty under
applicable state corporate law, and securities fraud under any state or federal
law;

(iii) any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;

(iv) any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Credit
Reporting Act; the Age Discrimination in Employment Act of 1967; the Older
Workers Benefit Protection Act; the Employee Retirement Income Security Act of
1974; the Worker Adjustment and Retraining Notification Act; the Family and
Medical Leave

 

- 3 -



--------------------------------------------------------------------------------

Act; the Sarbanes-Oxley Act of 2002; the New York State Human Rights Law; the
New York State Worker Adjustment and Retraining Notification Act; the New York
Retaliatory Actions by Employers Law; the New York State Labor Law; Section 125
of the New York Workers’ Compensation Law; and the New York State Civil Rights
Law;

(v) any and all claims for violation of the federal or any state constitution;

(vi) any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination;

(vii) any claim for any loss, cost, damage, or expense arising out of any
dispute over the non-withholding or other tax treatment of any of the proceeds
received by Executive as a result of this Agreement; and

(viii) any and all claims for attorneys’ fees and costs.

(b) Retained Claims. Executive agrees that the release set forth in this
Section 5 shall be and remain in effect in all respects as a complete general
release as to the matters released. Notwithstanding the foregoing, for the
avoidance of doubt, nothing herein will be deemed to release any rights or
remedies in connection with (i) Executive’s ownership of vested equity
securities of the Company (including any vested Options), (ii) Executive’s right
to indemnification, advancement or defense by the Company or any of its
affiliates pursuant to contract, directors’ and officers’ liability insurance or
applicable law, (iii) claims for breach of this Agreement, (iv) claims that
cannot be released as a matter of law, including, but not limited to, claims for
workers’ compensation and Executive’s right to file a charge with or participate
in a charge by the Equal Employment Opportunity Commission, or any other local,
state, or federal administrative body or government agency that is authorized to
enforce or administer laws related to employment, against the Company (with the
understanding that Executive’s release of claims herein bars Executive from
recovering such monetary relief from the Company or any Releasee), claims for
unemployment compensation or any state disability insurance benefits pursuant to
the terms of applicable state law, (v) claims to continued participation in
certain of the Company’s group benefit plans pursuant to the terms and
conditions of COBRA, (vi) claims to any benefit entitlements vested as the date
of separation of Executive’s employment, pursuant to written terms of any
employee benefit plan of the Company or its affiliates and Executive’s rights
under applicable law (collectively, the “Retained Claims”). In addition, nothing
in this Agreement or the Confidentiality Agreement shall prohibit Executive from
reporting possible violations of federal law or regulation to any governmental
agency or entity in accordance with the provisions of and rules promulgated
under Section 21F of the Securities Exchange Act of 1934 or Section 806 of the
Sarbanes-Oxley Act of 2002, or any other whistleblower protection provisions of
state or federal law or regulation.

(c) Waiver. Executive understands and acknowledges that Executive is waiving and
releasing any rights Executive may have under the Age Discrimination in
Employment Act of 1967 (“ADEA”), and that this waiver and release is knowing and
voluntary. Executive understands and agrees that this waiver and release does
not apply to any rights or claims that may arise under the ADEA after the date
Executive executes this Agreement. Executive understands and acknowledges that
the consideration given for this waiver and release is in

 

- 4 -



--------------------------------------------------------------------------------

addition to anything of value to which Executive was already entitled. Executive
further understands and acknowledges that Executive has been advised by this
writing that: (a) Executive should consult with an attorney prior to executing
this Agreement; (b) Executive has 21 days within which to consider this
Agreement; (c) Executive has 7 days following Executive’s execution of this
Agreement to revoke this Agreement by delivering written notice to the General
Counsel of the Company (which notice shall be deemed delivered only upon actual
receipt); (d) this Agreement shall not be effective until after the revocation
period has expired; and (e) nothing in this Agreement prevents or precludes
Executive from challenging or seeking a determination in good faith of the
validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties, or costs for doing so, unless specifically authorized by
federal law. In the event Executive signs this Agreement and returns it to the
Company in less than the 21 day period identified above, Executive hereby
acknowledges that Executive has freely and voluntarily chosen to waive the time
period allotted for considering this Agreement.

(d) Voluntary Execution of Agreement. Executive understands and agrees that
Executive executed this Agreement voluntarily, without any duress or undue
influence on the part or behalf of the Company or any third party, with the full
intent of releasing all of Executive’s claims against the Company and any of the
other Releasees. Executive acknowledges that: (a) Executive has read this
Agreement; (b) Executive has not relied upon any representations or statements
made by the Company that are not specifically set forth in this Agreement;
(c) Executive has been represented in the preparation, negotiation, and
execution of this Agreement by legal counsel of Executive’s own choice or has
elected not to retain legal counsel; (d) Executive understands the terms and
consequences of this Agreement and of the releases it contains; and
(e) Executive is fully aware of the legal and binding effect of this Agreement.

6. Return of Company Property. Executive hereby represents that Executive has
returned all property of the Company or its affiliates (including, without
limitation, proprietary information or intellectual property) that is within
Executive’s custody or control, other than to the extent reasonably necessary
for Executive’s performance of service under Section 2(provided that Executive
will promptly return such property upon termination of such services or the
Company’s earlier request).

7. Taxes. The Company may withhold from any amounts payable under this Agreement
any federal, state, local or foreign withholding or other taxes or charges.
Executive agrees to pay any taxes that may be due on the payments to Executive
provided in this Agreement beyond any withheld by the Company and to provide to
the Company such information pertaining to Executive as may be reasonably
requested by the Company and its affiliates to comply with applicable tax laws.

8. Effective Date. Executive has seven days after Executive executes this
Agreement to revoke it by delivering written notice of such revocation to the
General Counsel of the Company at the Company’s principal executive offices
(such notice to be deemed delivered only upon actual receipt), and this
Agreement will become effective on the eighth day after Executive executes this
Agreement (the “Effective Date”), so long as it has not been revoked by
Executive before that date.

 

- 5 -



--------------------------------------------------------------------------------

9. Restrictive Covenants. Ancillary to and as a condition to Executive’s right
to receive the payments set forth in this Agreement, Executive agrees to the
following provisions, which Executive acknowledges represent a fair balance of
the Company’s rights to protect its business and Executive’s right to pursue
employment:

(a) Confidentiality Agreement. Executive reaffirms Executive’s obligations under
the Confidential Information and Inventions Assignment Agreement between
Executive and the Company dated September 28, 2017 (the “Confidentiality
Agreement”) and acknowledges that such obligations survive Executive’s
termination of employment with the Company as set forth in the Confidentiality
Agreement. Furthermore, in accordance with 18 U.S.C. § 1833, notwithstanding
anything to the contrary in this Agreement or the Confidentiality Agreement:
(i) Executive shall not be in breach of this Agreement or the Confidentiality
Agreement, and shall not be held criminally or civilly liable under any federal
or state trade secret law (x) for the disclosure of a trade secret that is made
in confidence to a federal, state, or local government official or to an
attorney solely for the purpose of reporting or investigating a suspected
violation of law, or (y) for the disclosure of a trade secret that is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal; and (ii) if Executive files a lawsuit for retaliation
by the Company for reporting a suspected violation of law, Executive may
disclose the trade secret to Executive’s attorney, and may use the trade secret
information in the court proceeding, if Executive files any document containing
the trade secret under seal, and does not disclose the trade secret, except
pursuant to court order.

(b) Non-Compete. During the Severance Period, Executive shall not, without the
Company’s prior written consent, on Executive’s own behalf, or as owner,
manager, stockholder, consultant, director, officer, or employee of any
Competitor; provided that nothing in this Section will prohibit Executive from
being a passive owner of not more than 2% of the outstanding equity interests in
any entity that is publicly traded, so long as Executive has no active
participation in the business of such entity. For purposes of this Agreement,
Competitor means a business entity that is primarily engaged in the production
of therapies that use lysins to treat infectious diseases.

(c) Non-Solicit. During the Severance Period, Executive will not solicit, induce
or encourage any (i) employee of the Company or its affiliates to terminate his
or her employment with the Company and (ii) distributor, supplier, customer,
client or agent of the Company or its affiliates, in case of either (i) or (ii)
that is known to Executive by reason of her employment with the Company, to
terminate or modify its relationship with the Company or its affiliates;
provided that nothing in this Section will prohibit general solicitations not
targeted to any such employee, distributor, supplier, customer, client or agent.

(d) Non-Disparagement. Executive agrees that Executive shall not disparage,
criticize or defame the Company, its affiliates and their respective affiliates,
directors, officers, agents, partners, stockholders, employees, products,
services, technology or business, either publicly or privately. Promptly
following the execution of this Agreement, the Company agrees that it shall
instruct its officers and members of its Board of Directors to not, disparage,
criticize or defame Executive, either publicly or privately. Nothing in this
Section 9 shall prohibit true statements made in any evidence or testimony
required by a court, arbitrator or government agency or reasonably necessary to
enforce a party’s rights under this Agreement.

 

- 6 -



--------------------------------------------------------------------------------

(e) Reformation. In the event the terms of this Section 9 are determined by any
court of competent jurisdiction to be unenforceable by reason of extending for
too great a period of time or over too great a geographical area or by reason of
being too extensive in any other respect, they will be interpreted to extend
only over the maximum period of time for which they may be enforceable, over the
maximum geographical area as to which they may be enforceable or to the maximum
extent in all other respects as to which they may be enforceable, all as
determined by such court in such action.

10. General Provisions.

(a) Severability. In the event any provision of this Agreement is found to be
unenforceable by a court of competent jurisdiction, such provision shall be
deemed modified to the extent necessary to allow enforceability of the provision
as so limited, it being intended that the parties shall receive the benefit
contemplated herein to the fullest extent permitted by law. If a deemed
modification is not satisfactory in the judgment of such a court, the
unenforceable provision shall be deemed deleted, and the validity and
enforceability of the remaining provisions shall not be affected thereby.

(b) Interpretation; Construction. The headings set forth in this Agreement are
for convenience only and shall not be used in interpreting this Agreement. This
Agreement has been drafted by legal counsel representing the Company, but
Executive has participated in the negotiation of its terms. Furthermore,
Executive acknowledges that Executive has had an opportunity to review and
revise the Agreement and, therefore, the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of this Agreement. Either party’s failure
to enforce any provision of this Agreement shall not in any way be construed as
a waiver of any such provision, or prevent that party thereafter from enforcing
each and every other provision of this Agreement.

(c) Governing Law. This Agreement shall be governed, construed, interpreted and
enforced in accordance with its express terms, and otherwise in accordance with
the substantive laws of the State of New York, without reference to the
principles of conflicts of law of the State of New York or any other
jurisdiction that would result in the application of the substantive laws of any
jurisdiction other than the State of New York, and where applicable, the laws of
the United States. The venue for any action, suit or other legal proceeding
arising under or relating to any provision of this Agreement shall be in New
York County, State of New York, and the Company and Executive each consents to
the jurisdiction of such a court. The parties hereto waive any and all rights to
a trial by jury with respect to any action arising hereunder.

(d) Notices. Any notices under this Agreement shall be given in writing in
person or by registered or certified U.S. mail, postage prepaid, return receipt
requested, by overnight mail next business day delivery service or by facsimile
with confirmation, (i) if the Company, to the attention of the Company’s General
Counsel at its principal executive offices, and (ii) if to Executive, at the
last known address or facsimile number for Executive in the Company’s personnel
files. Notices hereunder shall be deemed given when received or three days after
placed in the mail in the manner provided above. Either party may change such
party’s address for notice by giving notice as provided herein.

 

- 7 -



--------------------------------------------------------------------------------

(e) Entire Agreement. This Agreement, together with the Confidentiality
Agreement, constitutes the entire agreement between the parties in respect of
the subject matter contained herein and supersedes all prior or simultaneous
representations, discussions, negotiations, and agreements, whether written or
oral. This Agreement may be amended or modified only with the written consent of
Executive and an authorized representative of the Company. No oral waiver,
amendment or modification will be effective under any circumstances whatsoever.

(f) Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.

(g) Successors. This Agreement shall be binding upon and inure to the benefit of
the Company, Executive and their respective successors, assigns, personnel and
legal representatives, executors, administrators, heirs, distributees, devisees
and legatees, as applicable. None of Executive’s rights or obligations hereunder
may be assigned or transferred by Executive, other than Executive’s rights to
payments hereunder, which may be transferred only by will or pursuant to the
applicable laws of descent and distribution.

[Signature Page Follows]

 

 

- 8 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the parties have executed
the foregoing on the dates shown below.

 

CONTRAFECT CORPORATION

 

      By: /s/ Steven C. Gilman                                        
                 Date:  

1/12/2018

Name: Steven C. Gilman                                                         
  Title: Chief Executive Officer                                               
    EXECUTIVE      

/s/ Lisa R. Ricciardi

    Date:  

1/11/2018

Lisa R. Ricciardi      



--------------------------------------------------------------------------------

Exhibit A

Options

 

Award Type

   Grant Date    Exercise Price Per Share      Shares Subject to Award  

Option

   2/14/2017    $ 1.70        30,000  

Option

   5/2/2017    $ 1.60        22,500  

Option

   11/6/2017    $ 1.02        250,000  